Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  line 3, “figured” is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-12, the limitation “detect presence of a ride vehicle or a guest” is indefinite because firstly it is not clear how a generic term “a controller” may “detect presence of a ride vehicle or a guest” since there is no location and/or connection of the controller relative to “a ride vehicle or a guest” recited in claim 1.  Secondly, it is not clear how a generic term “a controller” may perform the above function since there is no particular component of the controller recited in claim 1.  Thirdly, it is not clear the position of “a ride vehicle or a guest” relative with other recited components such as “a track”, “a trolley”, “an animated figure”, and “a controller” so that the controller is configured to detect the presence of the ride vehicle or the guest.  Furthermore, it is not clear how the controller is configured to “control the trolley to position the animated figured based on the presence of the ride vehicle or the guest” since there is no connection between the controller and the trolley recited in claim 1 to perform such function.  The limitation “control animation of the animated figure by operating the reaction control element” is indefinite because there is no connection between the controller and the reaction control element recited in claim 1 in order to perform such function.  Finally, it is not clear how the animation of the animated figure maybe performed and how the reaction control element maybe operated to perform the animation of the animated figure.
Claim 2 is indefinite because it is not clear how the trolley in conjunction with operating the reaction control element to “rotate the animated figure, lean the animated figure, move the animated figure within a linear axes system, or any combination thereof” since there is no particular mechanism(s) recited in claims 1 and 2 to perform such functions.  Also, the term “a linear axes system” is confusing because there is no relationship of such linear axes system relative to other components such as the animated figure and/or the trolley recited.
Claims 3-6 are indefinite for being depending directly or indirectly upon claim 1.
Claim 7, line 3, the limitation “one or more sensors proximate to the animated figure” is indefinite because it is not clear a part of “a controller” since claim 1 recites “a controller” is configured to perform the same function.
Claims 8-11 are indefinite for being depending directly or indirectly upon claims 1 and 7.
In light of the above explanations, no meaningful comparison of the claimed invention and the prior art can be made at the present time.  Further search and/or consideration is required if any amendment might be filed in the future. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 15, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brister et al US 2020.
Claim 12, Brister et al discloses a method for controlling and moving an animated figure (102) comprising the steps of determining a desired location for the animated figure, wherein the animated figure is coupled to a trolley (206); moving the trolley along a path (200) based on the desired location; determining an animation for the animated figure via a controller (134); determining one or more components of the animated figure to move relative to other components of the animated figure based on the animation; and maneuvering the one or more components of the animated figure relative to the other components of the animated figure by controlling one or more reaction controlled elements coupled with, disposed on, or integrated with the one or more components of the animated figure (see steps 408 and 410 of Fig. 5).
Claim 15, Brister et al shows in Fig. 1 the trolley (206) moving horizontally the path to provide corresponding movement of the animated figure.
Claim 16, at least one winch [0026] actuated on the trolley to facilitate vertical [0030] or horizontal movement of the animated figure relative to the trolley.
Claim 18, the trolley moving along the path by activating the one or more reaction controlled elements. 
Claims 19 and 20, Brister et al discloses the controller (134) comprises processor (138), various types of memory, and other non-transitory computer-readable medium that includes instructions regarding control of the entertainment.  The method steps of moving an animated figure as explained for claim 12 above can be executed the processor and other components of the controller as explained above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al in view of Dohi et al U.S. Patent 8,286,907.
Claim 13, Brister et al shows a plurality of limbs (legs, wings) of the animated figure (102) couple to a body, and the limbs are animated by an electromechanical device [0018].  However, Brister et al fails to specifically disclose the use of hinges.  However, Dohi et al discloses a flying entertainment vehicle comprising an animated figure having a plurality of limbs (wings) couple to a body via hinges (1250) as shown in Figs. 10-14B).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the limbs of the animated figure of Brister et al with hinges as taught by Dohi et al for the purpose of allowing movements between the limbs and the body.
Claims 14 and 17, Brister et al fails to teach the one or more reaction controlled elements comprising a plurality of propellers and coordinating operation of the propellers to provide the animation.  However, Dohi et al discloses the use of motor driven propellers (244, 444) for propelling the flying vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the reaction controlled elements of Brister et al with the propellers as taught by Dohi et al for the purpose of propelling and coordinating operation of the animated figure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711